Citation Nr: 1604068	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  14-15 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a gunshot wound to muscle group XVII.

2.  Entitlement to service connection for a right leg disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The appellant had periods of active duty for training (ACDUTRA) with the Army National Guard from August to September 1976 and from April to July 1982.

These matters come before the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In that decision, the RO denied entitlement to service connection for residuals of a gunshot wound to muscle group XVII, a right leg disability, bilateral hearing loss, and tinnitus.

The appellant testified before the undersigned at a July 2014 videoconference hearing at the RO.  A transcript of the hearing has been associated with the file.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In July 2014, prior to the promulgation of a decision in the appeal, the appellant withdrew from appeal the claims of service connection for residuals of a gunshot wound to muscle group XVII and a right leg disability.





CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, with respect to the issues of entitlement to service connection for residuals of a gunshot wound to muscle group XVII and a right leg disability, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id.  

In the present case, the appellant and his representative submitted written statements in July 2014 in which it was indicated that the appellant wished to withdraw from appeal his claims of service connection for residuals of a gunshot wound to muscle group XVII and a right leg disability.  As the appellant has withdrawn the appeal as to these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues on appeal, and the appeal as to these issues is dismissed.


ORDER

The appeal as to the issues of entitlement to service connection for residuals of a gunshot wound to muscle group XVII and entitlement to service connection for a right leg disability is dismissed.



REMAND

VA is obligated to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410   (2006); McLendon, 20 Vet. App. at 83.  The appellant's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

In the present case, a February 2012 examination report from D. Akin, M.D. includes diagnoses of sensorineural hearing loss and tinnitus.  Thus, there is competent evidence of current hearing loss and tinnitus.  The appellant contends that he began to experience hearing loss and tinnitus during his second period of ACDUTRA from April to July 1982.  During that time he was exposed to loud noise at close range associated with military weaponry without the use of hearing protection.  He claims that he has continued to experience hearing loss and tinnitus ever since that period of service, but there is some evidence to the contrary.  For instance, there is no evidence of any complaints of or treatment for hearing loss or tinnitus in the appellant's service treatment records, the first post-service clinical evidence of hearing loss and tinnitus is not for many years following service, and the appellant has provided inconsistent statements as to the history of his claimed disabilities.

Nevertheless, there is competent evidence of current hearing loss and tinnitus, in-service noise exposure, hearing loss, and tinnitus, and a continuity of symptomatology in the years since service.  Such evidence suggests that any current hearing loss and tinnitus may be related to service.  Hence, VA's duty to obtain an examination as to the nature and etiology of any current hearing loss and tinnitus is triggered.  Such an examination is needed to determine whether the appellant has current hearing loss as defined by VA and to obtain medical opinions as to the etiology of any current hearing loss and the current tinnitus.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The appellant reported during the July 2014 hearing that he most recently received relevant treatment from Dr. Akin approximately one and a half years prior to the hearing.  The most recent treatment record from Dr. Akin in the file is dated in February 2012 and it indicates that additional treatment was to be provided.  Thus, a remand is also necessary to attempt to obtain any additional relevant treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to identify the location and name of any VA or private medical facility where he has received treatment for hearing loss and tinnitus, to include the dates of any such treatment.

The appellant shall also specifically be asked to complete authorizations for VA to obtain all records of his treatment for hearing loss and tinnitus from Dr. Akin dated from February 2012 through the present (see the February 2012 progress note from Dr. Akin and page 10 of the Board hearing transcript) and any other sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is obtained.  All efforts to obtain these records must be documented in the file. 

If the appellant fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the appellant shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.  All such notification must be documented in the file.

2.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the appellant for a VA audiologic examination (preferably at a location closest to New Albany, Indiana) to determine the nature and etiology of any current hearing loss and tinnitus.  All indicated tests and studies shall be conducted.

The claims file and all relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For any hearing loss and tinnitus diagnosed since August 2010, the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current hearing loss had its clinical onset during any period of ACDUTRA, was due to disease or injury permanently aggravated beyond its natural progression during a period of ACDUTRA, is related to noise exposure during any period of ACDUTRA, is related to the appellant's reported hearing loss during his period of ACDUTRA from April to July 1982, or is otherwise the result of a disease or injury incurred during a period of ACDUTRA?

(b)  Is it at least as likely as not (50 percent probability or more) that the current tinnitus had its clinical onset during any period of ACDUTRA, was due to disease or injury permanently aggravated beyond its natural progression during a period of ACDUTRA, is related to noise exposure during any period of ACDUTRA, is related to the appellant's reported tinnitus during his period of ACDUTRA from April to July 1982, or is otherwise the result of a disease or injury incurred during a period of ACDUTRA?

In formulating the above opinions, the examiner shall specifically acknowledge and comment on any hearing loss and tinnitus diagnosed since August 2010, the results of all audiometric tests included among the appellant's service treatment records (including the audiometric testing conducted in May 1976, December 1981, and June 1982), the appellant's reported noise exposure in service (including noise from military weaponry at close range without the use of hearing protection), his reports of hearing loss and tinnitus during his period of ACDUTRA from April to July 1982, and his reports of a continuity of hearing loss and tinnitus symptomatology in the years since service.  

The absence of evidence of treatment for hearing loss and tinnitus in the appellant's service treatment records or for many years after service cannot, standing alone, serve as the basis for a negative opinion.  However, the examiner must also consider the inconsistent information concerning a continuity of hearing loss and tinnitus symptomatology in the years since service.

The examiner must provide reasons for each opinion given.

3.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the appellant is given opportunity to respond, the case shall be returned to the Board.

No action is required of the appellant until he is notified by the AOJ; however, the appellant is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2015).  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


